Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-18 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains The clamed subject matter remains insufficiently enabled for the full scope thereof.  Moreover, the applicant has substantially incorporated such into the independent claims.  It remains unclear, and the specification does not disclose, how the baseband signal processing channels have knowledge of the pseudo-code/satellite identifier in order to send a request with such information.  The claim is limited to a digital front end and a buffer that receives and stores a version of the received signals.  Conventionally, the digital signal processor requires searching for the PN code via a correlation process.  However, the claim’s processor, without any prior determination nor knowledge, requests a specific PN code/satellite ID.  The full scope of the claim encompasses such processes but the specification lacks any explanation as to how the baseband signal processing channels have such knowledge as to request the PN code based solely on the received signal; as mentioned above, the claim is limited to a digital front end, buffer and baseband signal processing channels, none of which are capable of ascertaining a satellite ID/PN code as provided by the claim language. As previously noted, compliance with the enablement requirement of 35 U.S.C. § 112, ¶ 1, requires that the specification enable the full scope of every claim. Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007). After consideration of the Wands.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
While a portion of the rejection regarding claim 6 was addressed, i.e. with respect to “external,” it remains unclear what the scope of “an external device” is.  The metes and bounds of the device are not clearly and distinctly defined in the claims.  Neither the amendment nor the remarks clarify its scope.
Claim 1 has been amended to set forth a plurality of baseband signal processing channels wherein the pseudo-code broadcast circuit broadcasts the pseudo-code to each of the plurality of channels.  However, only one of the channels is configured to perform a work task based on the pseudo-code obtained from the broadcast circuit.  It is unclear why only one channel performs a work task even though all channels received the pseudo-code from the broadcast circuit.  Moreover, it appears to be contradictory to claim 2 wherein the broadcasted pseudo-code is only broadcast to one of the plurality of channels.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wuhan Mengxin Technology Co. LTD. (CN105137460, translation previously provided) in view of either one of Veitsel et al (20160299232) or Tsu et al (20090195419).
Wuhan Mengxin Technology Co. LTD. disclose the claimed subject matter including a digital front end (multi-channel preprocessing module) configured to process a received signal from an antenna (inherent in a GNSS receiver), a buffer (multi-channel data buffer module) to buffer the baseband signal, a pseudo-code broadcast circuit (code generation/external interface module) storing pseudo-codes of a plurality of satellites (GNSS satellites), and a baseband signal processing channel (capture channel, tracking channel and control module) configured to perform a plurality of work tasks (e.g. capture and tracking) based on the pseudo-code and the baseband signal in the buffer.  The multi-channel preprocessing module includes a format conversion unit, a bit width adjustment unit, a down-sampling unit, and a filtering unit.  The code generation/external interface module includes three modes, namely a locally generated pseudo-random code mode, a pre-stored pseudo-random code mode, and a real-time input pseudo-random code mode through an external interface. 
Wuhan Mengxin Technology Co. LTD. differ from the claimed subject matter since it does not specify that the pseudo-code broadcast circuit sends the code in response to a request.  As previously set forth in the last Office Action and in an above rejection under 35 USC 112(a), the manner of requesting is insufficiently enabled by the specification. 
Veitsel et al disclose a universal multi-channel GNSS receiver comprising an antenna, a plurality of RF tracts an antenna, a plurality of universal channels having request generating modules (RGMs) generating memory codes, a processor for controlling the plurality of universal channels and the RGMs, and a shared memory coupled to the processor and accessible by the 
Tsu et al disclose a GNSS receiver and more specifically, a memory code generator.  It is known that a signal receiver often has a plurality of physical channels for respectively searching and tracking one of the multiple satellites. Each physical channel requires a correlation code dedicated to a corresponding satellite for correlation with an input signal received from the corresponding satellite [0049].  It is further well known that a code memory has a high hardware cost. When a signal receiver has multiple channels, if the signal receiver has multiple code memories respectively storing correlation codes for the physical channels, the hardware cost of the signal receiver is too high for physically implementation [0051].  A code memory therefore must store correlation codes of multiple physical channels and serve as memory access for the multiple physical channels.  Referring to FIG. 9, a block diagram of a signal receiver 900 comprising multiple physical channels 9101~910m and a code memory 920 is shown. The physical channels 9101~910m respectively generate code requests to access the code memory 920, and the code memory 920 then respectively generates the codes Ca, Cb, . . . , Cm delivered to the physical channels 9101~910m in response [0051].  Thus, Tsu et al clearly teach the conventionality of a “pseudo-code broadcast circuit” storing pseudo-codes of a plurality of satellites wherein the “pseudo-code broadcast circuit” receives a request from a channel.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the pseudo-code broadcast circuit (code generation/external interface module) of Wuhan Mengxin Technology Co. LTD by retrieving pseudo-codes from a storage memory in response to a received request in light of the conventionality of such as taught by KSR Int' l Co. v. Teleflex Inc.
The dependent claims are deemed to be disclosed and/or obvious to the artisan in light of the combination of references in the design of a GPS receiver device.
Claims 1-3, 5-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (8,275,018) in view of Wuhan Mengxin Technology Co. LTD. (CN105137460, translation previously provided) and further in view of either one of Veitsel et al (20160299232) or Tsu et al (20090195419).
Chen discloses a device for processing GNSS signals including a digital front end (100/121/131) configured to process a received satellite navigation signal (3:5+) from an antenna to obtain a baseband signal (4:24+), a buffer (152) to buffer the baseband signal, a pseudo-code  correlation circuit (214/224), and a baseband signal processing channel (200, 210/220) configured to perform a work task (e.g. code acquisition and tracking, carrier acquisition and tracking, positioning) for a plurality of channels based on pseudo-code and the baseband signal in the buffer, and a controller DSP.  Multiplexers 222 provide time division processing (7:1+).  PRN code correlation conventionally requires the provision of a set of unique PRN codes (satellite identifiers) to correlate with the received signals.  
Chen does not specify the claimed pseudo-code broadcast circuit.  
The conventionality of a pseudo-code circuit is shown by Wuhan Mengxin Technology Co. LTD. who teach “The code generation/external interface module includes three modes, namely a locally generated pseudo-random code mode, a pre-stored pseudo-random code mode, and a real-time input pseudo-random code mode through an external interface
Veitsel et al disclose a universal multi-channel GNSS receiver comprising an antenna, a plurality of RF tracts an antenna, a plurality of universal channels having request generating modules (RGMs) generating memory codes, a processor for controlling the plurality of universal channels and the RGMs, and a shared memory coupled to the processor and accessible by the universal channels for storing memory code sequences of a GNSS signal wherein the RGMs retrieve the code sequence from the shared memory and wherein the RGMs access the shared memory through a common response generating module, see for example claim 1.
Tsu et al disclose a GNSS receiver and more specifically, a memory code generator.  It is known that a signal receiver often has a plurality of physical channels for respectively searching and tracking one of the multiple satellites. Each physical channel requires a correlation code dedicated to a corresponding satellite for correlation with an input signal received from the corresponding satellite [0049].  It is further well known that a code memory has a high hardware cost. When a signal receiver has multiple channels, if the signal receiver has multiple code memories respectively storing correlation codes for the physical channels, the hardware cost of the signal receiver is too high for physically implementation [0051].  A code memory therefore must store correlation codes of multiple physical channels and serve as memory access for the multiple physical channels.  Referring to FIG. 9, a block diagram of a signal receiver 900 comprising multiple physical channels 9101~910m and a code memory 920 is shown. The physical channels 9101~910m respectively generate code requests to access the code memory 920, and the code memory 920 then respectively generates the codes Ca, Cb, . . . , Cm
Thus, it would have been obvious to one having ordinary skill in the art to modify Chen by supplying the local PRN codes in any of the manners exemplified by Wuhan Mengxin Technology Co. LTD., including the use of pre-stored codes, and further obvious to retrieve such in response to a request from at least one of the plurality of channels who teach the conventionality of such and since applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc. In the instant case, Wuhan Mengxin Technology Co. LTD clearly demonstrates the conventionality of pre-stored retrieval or real-time generation of codes, as does Tsu et al, as well-known alternatives.  Moreover, the conventionality of sending a request for the codes is exemplified by both Veitsel et al and Tsu et al.  The dependent claims are shown and/or are obvious to the artisan in the field of satellite navigation receivers.
Response to Arguments
Applicant's arguments filed 12/11/20 have been fully considered but they are not persuasive. The applicant argues that Tu (CN105137460) is allegedly configured to “generate a pseudo-random code according to configuration parameters provided by a control module” but it is not configured for “storing pseudo-codes of a plurality of satellites.”  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The rejection specifically states that the document discloses “storing pseudo-codes of a plurality of satellites.”  Moreover, a reading of the document clearly finds the statement at numerous location, see for example pages 3, 4, 6 and 7, “the code generation/external interface module includes three modes, namely a locally generated pseudo-random code mode, a pre-stored pseudo-random code mode, and a real-time input pseudo-random code mode through an external interface.”  Any of the three modes can be executed according to the configuration of the control module.  Moreover, generation of a pseudo-random code does not preclude addressing and retrieving from a memory.  The applicant fails to address the rejection and thus the argument is simply an unsupported opinion.  Thus, the applicant’s arguments are contradictory to the teachings of the prior art and are not persuasive.  
Regarding Young, applicant argues for distinction/patentability on the basis of failing to suggest “a pseudo-code broadcast circuit storing pseudo-codes of a plurality of satellites.”  As the correlator 422 correlates the integration result with one or more reference waveforms 424 each waveform representing a pseudorandom number, it is deemed that each represents a pseudo-code, which as is well known in the art may be generated in real time or retrieved from a memory.  Notwithstanding, the rejection over Young is withdrawn in favor of the above rejections.
Regarding Terashima et al, the applicant argues that Terashima is “silent about a pseudo-code broadcast circuit storing pseudo-codes of a plurality of satellites.”  Contrary to the applicant’s opinion, Terashima et al specify that the replica code generation section 34 generates the replica code simulating the PRN code of the GPS satellite in accordance with a control signal from the CPU (6:30+).  A CPU provides the replica code generating section 34 with the instructions of generating the replica code of the PRN unique to the present capturing object satellite (11:7+).  Generating the replica code encompasses retrieving the code from a storage; there is nothing in Terashima et al that suggest that such is not the case.  Thus, the applicant’s argument is not persuasive and the applicant has not provided any evidence to support the argued 
Finally, with regard to the rejection under 34 USC 103, the applicant does not respond  but merely states that the applicant could not figure out what the Office Action meant.  However, such fails to show any distinction over the combination of references.  One of ordinary skill in the art would clearly see that the PN Code Correlation is referenced to circuits 214 and 224 in each of FIGs. 3-5; the typographical error does not absolve the applicant of due diligence in reading and interpreting the prior art.  Moreover, the combination included the modification of Chen by a secondary reference that clearly stipulated that a pseudo-random code may be obtained in any of three modes including a pre-stored pseudo-random code mode.
Thus, the applicant appears to suggest the patentability on the basis of “storing pseudo-codes” in the apparatus.  It is noted that the intent of the pseudo-code broadcast circuit is simply to have a single source of the pseudo-codes as opposed to requiring one for each signal processing channel; “The pseudo-code broadcast circuit transmits the pseudo-codes of the plurality of satellites to the plurality of baseband signal processing channels, such that individual baseband signal processing channels no longer need to store the pseudo-codes of all the satellites in the preset navigation system, thereby reducing the consumption of the system storage resources.”  However, the storage of pseudo-codes does not represent any novelty in the prior art as set forth in the rejections and further in view of the additionally cited pertinent art that clearly teach the conventionality in the art of the storage or real-time generation of such codes.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al (7,990,315) disclose a GNSS receiver comprising an antenna 102, Front End 104, digitizer 106, a plurality of correlation processing channels 108a/109a/110a, memory controller 114, and shared memory 112a.
Ledvina et al (7,305,021) disclose a GPS receiver, see FIG. 1 for example, and teach the conventionality of correlating received satellite signals with PRN codes (pseudo-codes).  More particularly, Ledvina et al teach the substantial equivalence between providing for either PRN code storage or computation of PRN codes in real-time (see, for example, FIG. 3A 28 and 30A). PRN code storage is appropriate for PRN codes that have short periods, such as the GPS coarse/acquisition codes, which are 1023 chips long. In this case, the system and method of the present invention pre-compute over-sampled replicas of entire PRN code periods and store them for orderly and efficient retrieval, such as in a table.  The system of the present invention includes a software correlator that can mix the received signal to baseband, compute baseband/PRN correlations through bit-wise parallelism and look-up tables using either the tabulated or real-time-generated PRN codes, and compute accumulations through bit-wise parallelism and processor instructions or look-up tables, see for example 3:36+.
Jia et al (7,743,177) disclose a GNSS receiver (e.g. FIGs. 1 and 2) including a shared memory 208 and embedded memory 204. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973.  The examiner can normally be reached on Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646